         Case 1:16-cv-08533-PAE Document 114 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KRISTIN BENZINGER on behalf of herself, individually,
 and on behalf of all other similarly-situated,
                                                                             16 Civ. 8533 (PAE)
                                          Plaintiff,
                          -v-                                                     ORDER

 LUKOIL PAN AMERICAS, LLC, and
 LITASCO S.A.,

                                          Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court notifies the parties that it intends to schedule a jury trial in this matter as soon

as can be arranged, consistent with COVID-19 safety protocols and the demands of other matters

(criminal and civil) for which jury trials in this District are sought. Given the District’s limited

capacity for hosting jury trials in the coming months, the Court (unlike with respect to bench

trials) does not have its usual latitude as to the setting of trial dates.

        By August 21, 2020, the Court will be submitting a form to the committee within this

District responsible for scheduling jury trials, requesting a trial date in this case during the period

October to December 2020. It expects to be notified shortly of such a trial date if one is

allocated to this case. If there are specific dates during this period on which counsel has a

preclusive commitment that would bar a trial being held, counsel are to notify the Court in

writing by Thursday, August 20, 2020, at 5:00 p.m., identifying with specificity the

commitment that makes counsel unavailable on that date. The Court will notify counsel shortly

of the trial date, if any, assigned to this case.

        The Court wishes counsel well during this challenging time.
       Case 1:16-cv-08533-PAE Document 114 Filed 08/19/20 Page 2 of 2




      SO ORDERED.

                                               PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: August 19, 2020
       New York, New York




                                     2
